'Order entered June 30, 1966, denying petitioners’ application to enjoin respondent Marsh Wines & Liquors, Inc., from engaging in the sale of liquor and wines for off-premises consumption, unanimously affirmed, with $50 costs and disbursements to respondents. Respondent State Liquor Authority approved respondent Marsh’s application for a new license prior to the rendition of the decision in Matter of Forman v. New York State Liq. Auth., 17 N Y 2d 224; and apparently for that reason did not conform in a technical sense as fully as would now be requisite to the guidelines formulated in the opinion in that case. The facts as established in the record herein, however, impelled approval by the Authority much more persuasively than they did in Forman. *809They clearly “ show forth a rational basis for its conclusion as to 1 public convenience and advantage ’ ” (Forman v. New York State Liq Auth., supra, p. 229). To remit the matter for reconsideration, as urged by petitioner, would be a needless gesture. Concur—■ Botein, P. J., Stevens, Steuer and Rabin, JJ.